Citation Nr: 1757846	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right shoulder injury.

2. Entitlement to service connection for trigeminal neuralgia, to include as secondary to service-connected Type II diabetes mellitus.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected Type II diabetes mellitus and/or service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a December 2016 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU rating).  The Veteran has not disagreed with the effective date assigned for the TDIU rating.  As such, that claim is considered resolved and is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran seeks service connection for a right shoulder disability, trigeminal neuralgia, and hypertension. 

Turning first to the right shoulder disability claim, the Veteran contends that he has a right shoulder disability that was aggravated during his active service.  Specifically, the Veteran testified during a July 2013 Division Review Officer (DRO) hearing that his military occupational specialty (MOS) required heavy lifting/carrying and exertion of force related to moving artillery and infantry through the rivers and canals of the Republic of Vietnam (Vietnam).  Post-service VA treatment records confirm a diagnosis of bilateral shoulder tendinitis and acromioclavicular arthritis disease.  The Veteran's personnel records confirm a MOS of marine engineer and service in Vietnam.  The Board finds that the low threshold of the McLendon standard has been met, and that the Veteran should be afforded an initial VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  (VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.) 

Next addressing the trigeminal neuralgia claim, the Veteran contends that he has trigeminal neuralgia secondary to his service-connected Type II diabetes mellitus, or alternately, related to a mortar explosion during service.  Post-service VA treatment records confirm a diagnosis of trigeminal neuralgia, and the Veteran is service-connected for Type II diabetes mellitus.  Additionally, the Veteran's military personnel records document the Veteran's exposure to intense B40 rocket and automatic weapons during an ambush.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded an initial VA examination.  Id. 
 
Finally, the Veteran contends that he has hypertension as a result of in-service herbicide exposure, or alternately, as a result of his service-connected Type II diabetes mellitus and/or service-connected anxiety disorder.  The Board acknowledges that the evidence of record includes December 2009 and July 2013 diabetes mellitus VA examination reports in which the examiners opined that the Veteran has hypertension which is not due to his service-connected Type II diabetes mellitus.  The examiners reasoned that the Veteran's hypertension pre-dates his Type II diabetes mellitus and there is no evidence of microalbuminuria or history of nephropathy, or kidney disease.  However, the Board finds that the December 2009 and July 2013 examination opinions are inadequate examinations on which to decide the claim as the examiners did not address all of the Veteran's contentions.  Therefore, an additional VA opinion is necessary.  See Barr, 21 Vet. App. at 311 (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's right shoulder disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has a right shoulder disability that had its onset in service, or within one year of his separation from service, or is otherwise related to service.  
   
   (b) Is there clear and unmistakable evidence that this disability preexisted service?  Please state upon what facts and medical principles the opinion is based. 
   
   (c) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that this disability WAS NOT aggravated (i.e. permanently worsened beyond its natural progression) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease?  Please state upon what facts and medical principles the opinion is based.  Please specifically discuss the Veteran's statements regarding heavy lifting/carrying and force related to moving artillery and infantry through the rivers and canals of Vietnam.  Please also note that the Veteran has reported that he did not go to the hospital because he felt safer sleeping in the boat.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record. If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's trigeminal neuralgia.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has trigeminal neuralgia that had its onset in service, or within one year of his separation from service, or is otherwise related to service.  The examiner is asked to specifically discuss the Veteran's contention that a mortar exploded near him causing his right ear to bleed.  The examiner is also asked to discuss the incident documented in the Veteran's personnel records in which the Veteran was exposed to intense B40 rocket and automatic weapons during an ambush.   
   
   (b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran has trigeminal neuralgia that was caused by his service-connected Type II diabetes mellitus.  Please explain why or why not. 
   
   (c)  If not caused by Type II diabetes mellitus, is it at least as likely as not that the trigeminal neuralgia has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by Type II diabetes mellitus?  Please explain why or why not.
   
   (d)  If the examiner finds that the trigeminal neuralgia has been permanently worsened beyond normal progression (aggravated) by Type II diabetes mellitus, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to Type II diabetes mellitus.
   
All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record. If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's hypertension.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has hypertension that had its onset in service, or within one year of his separation from service, or is otherwise related to service.  The examiner is asked to specifically discuss the Veteran's contention that he has hypertension as a result of in-service herbicide exposure, including Agent Orange.
   
   (b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran has hypertension that was caused by his service-connected Type II diabetes mellitus, or anxiety disorder.  Please explain why or why not. 
   
   (c)  If not caused by Type II diabetes mellitus or anxiety disorder, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by Type II diabetes mellitus or anxiety disorder?  Please explain why or why not.
   
   (d)  If the examiner finds that the hypertension has been permanently worsened beyond normal progression (aggravated) by Type II diabetes mellitus or anxiety disorder, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to Type II diabetes mellitus or anxiety disorder.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




